*365OPINION
By THE COURT.
This action was instituted in the Municipal Court of Dayton, Ohio, in which the plaintiff sought to recover the value of the use of his premises occupied by the defendant-appellant, Elwood Wysong. The record discloses that the plaintiff obtained a judgment in forcible entry against this defendant; that an appeal was prosecuted, the defendant remaining in the premises by reason of having given a bond for stay of execution. The action is for the value of the premises while so occupied by the defendant.
The statement of defense admits the indebtedness to the plaintiff, but claims there is owing to him a balance of $128.09 for labor and material furnished to the plaintiff.
On the issues joined the Court found for the plaintiff and further found that the statements of defense were not supported by the evidence. They were accordingly dismissed. Upon the appeal to the Common Pleas Court for Montgomery County the judgment was affirmed and it is to this ruling that this appeal is directed.
The only error assigned is that the Court of Common Pleas erred as follows:
“1. By sustaining the trial court in the many errors committed therein, as the record of the same clearly indicates upon its face.”
Our attention has been called to no specific errors and our examination of the record discloses none. It appears that the only question presented to the trial court was a factual one. We do find, however, that the judgment is not against the manifest weight of the evidence, as it is amply sufficient to support the judgment.
We find no error in the record and the judgment is affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.